DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 28, 2021.  Claims 1 – 15 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2021 has been considered by the examiner.

Claim Objections
Claim 7, in line 3 “located front the front vehicle” should be changed to recite located in front of the front vehicle”.
Appropriate Correction Required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0329777 A1 to RAJAB et al. (herein after "Rajab"), and further in view of Japanese Patent No. JP 2015/149006 A to JUNKI (herein after "Junki").

As to Claim 1, (Original) 
Rajab’s anticipatory lane change control system discloses a vehicle control method executed by a processor capable of executing a lane change of a subject vehicle (see Figs. 1, 7 - 8, and ¶0079.  In particular, see Fig. 7 ~ process method steps 702 and 608, 

    PNG
    media_image1.png
    517
    742
    media_image1.png
    Greyscale

Rajab teaches a lane change control system of a subject vehicle) comprising: 
acquiring surrounding information of the subject vehicle by a sensor provided in the subject vehicle (see Figs. 1, 3, and ¶0034 - ¶0035.  In particular, see Figs. 1 ~ vehicle sensors 134 and proximate vehicle sensors 138, and Fig. 3, 

    PNG
    media_image2.png
    256
    340
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    755
    522
    media_image3.png
    Greyscale

Rajab discloses acquiring surrounding information of the subject vehicle (host vehicle), teaching proximate vehicle sensors 138 that include but are not limited to LIDAR and cameras, that monitor the environment of the host vehicle and detects the presence of proximate vehicles); 
specifying an entry position located on a second lane adjacent to a first lane on which the subject vehicle travels in accordance with the surrounding information in front of the subject vehicle, the entry position indicating a position which the subject vehicle enters (see Fig. 5, ¶0040 -¶0041, and ¶0066 - ¶0070.  In particular, see Fig. 5.  

    PNG
    media_image4.png
    436
    691
    media_image4.png
    Greyscale

See ¶0066 and ¶0068; 
specifying a front vehicle located in front of the entry position and a rear vehicle located behind the entry position among other vehicle (see Fig. 5, ¶0040 -¶0041, and ¶0066 - ¶0070.  In particular, see Fig. 5.  See ¶0066 and ¶0068); 
determining whether a space for the subject vehicle to enter is present at the entry position (see Fig. 7 and ¶0083 - ¶0092.  In particular, see Fig. 7~ process method steps 702 - 706.  See  ¶0085 - ¶0087. Rajab discloses a process that teaches determining if the future kinematic data based on the current vehicle data indicates a lane change.  This kinematic data can include the relative speed data of the vehicles in the lane that the host vehicle wishes to change lanes in); 
predicting whether the front vehicle starts to travel when determining that the front vehicle and the rear vehicle are stopped and no space present at the entry position (see Fig. 7 and ¶0083 - ¶0092.  In particular, see Fig. 7~ process method steps 710.  See ¶0090. Rajab discloses a process that teaches a predictive ; and 
starting to move the subject vehicle to the entry position when the front vehicle is predicted to start traveling.  (See Fig. 7 and ¶0083 - ¶0092.  In particular, see Fig. 7~ process method steps 708 - 712.  See ¶0089 - ¶0092, Rajab teaches lane change initiation and movement control into the gap created when a front vehicle precedes to move from a previously halted or paused (stopped) position.)
However, Rajab’s anticipatory lane change control system does not teach, or suggest determining the travel state of the front vehicle and the rear vehicle respectively.
Therefore, Junki is introduced to combine with Rajab to cure the gaps that Rajab has in disclosing the claimed invention.
Junki’s work presents a vehicle vacant space determination system using inter-vehicle communication based upon visible light.  Detection can determine a vehicle stopped ahead of an own vehicle and a vehicle approaching the own vehicle from behind, even in the presence of an obstacle which occludes vision between the vehicles.
Junki further teaches determining the travel state of the front vehicle and the rear vehicle respectively.  (See ¶0033, ¶0039 - ¶0042,  ¶0054, ¶0068, and ¶0070. In particular, see ¶0033, “the traveling state information from the front vehicle 8 determines the traveling priority of the front vehicle 8 and the rear vehicle 9.”  See 
Rajab is analogous art to the claimed invention as it relates to lane change control in that it provides predictive lane change entry positions or gaps created with predictive movement analysis of vehicle sets. Junki is analogous art to the claimed invention as it relates to a preceding vehicle which starts moving before other following vehicles in a set of vehicles in that it provides determination of the traveling state of the front or forward vehicles and rearward vehicles, respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Rajab’s anticipatory lane change control system with the vehicle travel state determination, as taught by Junki, to provide state determination when a front vehicle is moving from a beginning state,  thereby enabling higher precision in prediction of vacant spaces, gaps / or entry positions created when vehicles move, leading to safer, more timely, and reliable lane change maneuvers.

As to Claim 15, (Currently amended)
Rajab’s anticipatory lane change control system discloses a vehicle control device capable of changing a lane of 4 subject vehicle by a control device (see Figs. 1, 7 - 8, and ¶0079.  In particular, see Fig. 7 ~ process method steps 702 and 608, Rajab teaches a lane change control system of a subject vehicle) comprising: 
an acquisition unit acquiring surrounding information of the subject vehicle by a sensor provided in the subject vehicle (see Figs. 1, 3, and ¶0034 - ; 
a first specification unit specifying an entry position located on a second lane adjacent to a first lane in which the subject vehicle travels in accordance with the surrounding information of the vehicle, the entry position indicating a position which the subject vehicle enters (see Fig. 5, ¶0040 -¶0041, and ¶0066 - ¶0070.  In particular, see Fig. 5. See ¶0066 and ¶0068); 
a second specification unit specifying a front vehicle located in front the entry position and a rear vehicle located behind the entry position (see Fig. 5, ¶0040 -¶0041, and ¶0066 - ¶0070.  In particular, see Fig. 5.  See ¶0066 and ¶0068);
a second determining unit determining whether a space for the subject vehicle to enter is present at the entry position (see Fig. 7 and ¶0083 - ¶0092.  In particular, see Fig. 7~ process method steps 702 - 706.  See  ¶0085 - ¶0087. Rajab discloses a process that teaches determining if the future kinematic data based on the current vehicle data indicates a lane change.  This kinematic data can include the relative speed data of the vehicles in the lane that the host vehicle wishes to change lanes in); 
a predicting unit whether the front vehicle starts to travel when the first determining unit determines that the front vehicle and the rear vehicle are stopped and the second determining unit determines that no space present at the entry position (see Fig. 7 and ¶0083 - ¶0092.  In particular, see Fig. 7~ process method steps 710.  See ¶0090. Rajab discloses a process that teaches a predictive increment which determines the future movement of the front vehicle in a set of proximate vehicles starts to travel, when the subsequent vehicles behind the front vehicles (rear vehicles) are in a state of being halted or paused from moving (stopped) and there is no existing space at the entry position); and 
a travel control unit starting movement of the subject vehicle toward the entry position when the start of the front vehicle is predicted.  (See Fig. 7 and ¶0083 - ¶0092.  In particular, see Fig. 7~ process method steps 708 - 712.  See ¶0089 - ¶0092, Rajab teaches lane change initiation and movement control into the gap created when a front vehicle precedes to move from a previously halted or paused (stopped) position.)
However, Rajab’s anticipatory lane change control system does not teach, or suggest a first determining unit determining a travel state of each of the front vehicle and the rear vehicle.
On the other hand, Junki teaches a first determining unit determining a travel state of each of the front vehicle and the rear vehicle.  (See ¶0033, ¶0039 - ¶0042,  ¶0054, ¶0068, and ¶0070. In particular, see ¶0033, “the traveling state information from the front vehicle 8 determines the traveling priority of the front vehicle 8 and the rear vehicle 9.”  See ¶0054, “ the traveling state information of the rear vehicle 9 is acquired from the rear vehicle 9.)
 with the vehicle travel state determination, as taught by Junki, to provide state determination when a front vehicle is moving from a beginning state,  thereby enabling higher precision in prediction of vacant spaces, gaps / or entry positions created when vehicles move, leading to safer, more timely, and reliable lane change maneuvers.

Claims 2 - 4 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0329777 A1 to RAJAB et al. (herein after "Rajab") in view of Japanese Patent No. JP 2015/149006 A to JUNKI (herein after "Junki") as to claim 1 above, and further in view of U.S. Patent No. 7,365,769 B1 to MAGER (herein after "Mager").
As to Claim 2, (Original) 
Modified Rajab substantially discloses the vehicle control method according to claim 1, further comprising: 
specifying a target vehicle, being another vehicle located in front of the front vehicle (see Fig. 5, ¶0040 -¶0041, and ¶0066 - ¶0070.  In particular, see Fig. 5.  See ¶0066 and ¶0068); 
determining whether the travel distance of the target vehicle per unit time is equal to or greater than a predetermined distance.  (See ¶0066 - ¶0068.)
 does not teach, or suggest predicting the front vehicle to start when the travel distance of the target vehicle is determined to be equal to or greater than a predetermined distance.
Therefore, Mager is introduced to combine with Rajab, in view of Junki, to cure the gaps that Rajab has in disclosing the claimed invention.
Mager’s work presents a vehicle brake light activation sensing system which senses (detects) the incipient occurrence of brake lights to the front of a subject vehicle and, in response to sensed brake lights, effectively activates (i) the subject vehicle's own brake lights, thereby alerting drivers in vehicles to the rear of the possible future slowing and/or braking of the subject vehicle having the sensing and activating system, and/or (ii) the subject vehicle's own brakes.
Mager further teaches predicting the front vehicle to start when the travel distance of the target vehicle is determined to be equal to or greater than a predetermined distance.  (See Fig. 4, Col. 4, Lines 44 - 58, Col. 7, Lines 62 – 67, and Col. 17, Lines 3 - 10.  In particular, see Col. 17, Lines 3 - 10, Mager teaches predicting the front vehicle to start when the travel distance of the target vehicle is determined to be equal to or greater than a predetermined distance.)
Mager is analogous art to the claimed invention as it relates to lane change control during vehicle congestion in that it provides predictive spaces or positions / gaps created with predictive movement analysis of vehicle sets.  (See Col. 6, Lines 34 – 40 of Mager.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Rajab’s anticipatory  with the capability to predict the front vehicle to start when a brake lamp of the target vehicle is detected to be off, as taught by Mager, to provide false starts of subject vehicles due to every perturbation in the form of sensed brake lights activation to the front of a line of traffic, thereby enhancing collision avoidance maneuvers and improving connected vehicle travel in traffic congestion.       

As to Claim 3, (Currently amended) 
Modified Rajab substantially discloses the vehicle control method according to claim 1, further comprising: 
specifying a target vehicle, being another vehicle located in front of the front vehicle.  (See Fig. 5 and ¶0066 and ¶0069 - ¶0076.  In particular, see Fig. 5 and ¶0066.) 
However, Rajab’s anticipatory lane change control system does not teach, or suggest predicting the front vehicle to start when a brake lamp of the target vehicle is detected to be off.
On the other hand, Mager teaches predicting the front vehicle to start when a brake lamp of the target vehicle is detected to be off.  (See Fig. 4, Col. 6, Lines 34 – 45, Col. 7, Lines 62 – 67, and Col. 17, Lines 3 - 10.  In particular, see Col. 17, Lines 3 - 10, "the central brake light, while the composite signal is routed to, and used to activate, a pair of left and right rear body or fender brake lights... the center brake light may go off, indicating that congested traffic ahead may be commencing to move, even as the vehicle's own brakes are still applied. By providing greater information to each 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Rajab’s anticipatory lane change control system with the capability to predict the front vehicle to start when a brake lamp of the target vehicle is detected to be off, as taught by Mager, to provide false starts of subject vehicles due to every perturbation in the form of sensed brake lights activation to the front of a line of traffic, thereby enhancing collision avoidance maneuvers and improving connected vehicle travel in traffic congestion. 

As to Claim 4, (Currently amended) 
The vehicle control method according to claim 1, further comprising: 
However, Rajab’s anticipatory lane change control system does not teach, or suggest predicting the front vehicle to start when a brake lamp of the front vehicle is detected to be off.
Conversely, Mager teaches predicting the front vehicle to start when a brake lamp of the front vehicle is detected to be off.  (See Fig. 4, Col. 6, Lines 34 – 45, Col. 7, Lines 62 – 67, and Col. 17, Lines 3 - 10.  In particular, see Col. 17, Lines 3 – 10.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Rajab’s anticipatory lane change control system with the capability to predicting the front vehicle to start when a brake lamp of the front vehicle is detected to be off, as taught by Mager, to provide false starts of subject vehicles due to every perturbation in the form of sensed brake lights activation to the front of a line of traffic, thereby enhancing collision avoidance maneuvers and improving connected vehicle travel in traffic congestion.

Allowable Subject Matter
Claims 5 - 14 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art appears to be silent in teaching or suggesting acquiring information on a traffic signal determining the traffic flow of the second lane; and 
moving the subject vehicle to a predetermined position when the front vehicle is predicted to start moving, wherein the predetermined position satisfies the following requirement: 
the side end of the second lane side of the subject vehicle located in the predetermined position is on the first lane side with respect to an imaginary boundary line formed by connecting the nearest position to the first lane of the front end of the rear vehicle and the nearest position to the first lane of the rear end of the front vehicle.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661